DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 09/03/20.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1 are independent claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being rejected by anticipated by Soenksen (US 20150154372).
Regarding claim 1, Soenksen discloses a biometric status sensing media therapy system for the therapeutic care of a consumer, the system comprising:
a media therapy device provided with a central processing unit, audio and/or visual input/output and wireless communications (FIG. 1, patient device with a therapy module also see FIG. 9 wherein a processor, interface and communications are disclosed);
the media therapy device in wireless communication with a cloud computing and data storage resource (FIG. 1, device is connected to a network/server system);
a collection of media files transmitted to the media therapy device from the cloud computing and data storage resource for play by the media therapy device (a server uses patient profile information stored in memory to determine a personalized digital patient therapy, in accordance with a personalized patient engagement plan, and sends the personalized digital therapy to a patient device via a network. The patient device administers the personalized digital patient therapy to the patient via one or more user interfaces (e.g., audio, visual, and tactile, paragraph 0021)
according to a pre-configured collection of rules based upon a time schedule (digital therapy is integrated into an autonomous robotic platform based on a pre-determined schedule of patients to be visited and their corresponding locations; or based on commands from a mobile device, paragraph 0083) and a biometric status of the consumer (For some patients, the most beneficial digital therapy may be voice-activated, or based on eye-movements as determined by eye-tracking or even feedback provided from real-time physiological recordings from the brain (e.g., electroencephalography (EEG)) or body (e.g., blood pressure, heart rate) or other biometric information, paragraph 0082).
Regarding claim 2, Soenksen discloses wherein the media files include messages from individuals known by the consumer (support module 230 is configured to send audio, image, video or text messages received by the messaging module 34 on the caregiver device 30 to the patient device 20, paragraph 0086).
Regarding claim 3, Soenksen discloses wherein the individuals are family members of the consumer (caregivers include primary and secondary caregivers (e.g., paid caregivers and family members) as well as any physicians or other medical staff assisting with the dementia patient, paragraph 0029).
Regarding claim 4, Soenksen discloses wherein the individuals known by the consumer may record a personalized media file and transfer it to the collection of media files via wireless communication (herapy module 22 may deliver digital personalized psychosocial therapies (PPT) to the patient via the visual, audio, and tactile user interfaces of patient device 20. In one embodiment, therapy module 22 may deliver digital cognitive enrichment therapies (PCE) to the patient via one or more input and output user interfaces of the patient device 20, paragraph 0038).
Regarding claim 5, Soenksen discloses wherein the biometric status of the consumer is an audio level proximate to the consumer (the most beneficial digital therapy may be voice-activated, or based on eye-movements as determined by eye-tracking or even feedback provided from real-time physiological recordings from the brain (e.g., electroencephalography (EEG)) or body (e.g., blood pressure, heart rate) or other biometric information, paragraph 0082).
Regarding claim 6, Soenksen discloses wherein the biometric status of the consumer is a pulse rate or respiratory rate of the consumer (the most beneficial digital therapy may be voice-activated, or based on eye-movements as determined by eye-tracking or even feedback provided from real-time physiological recordings from the brain (e.g., electroencephalography (EEG)) or body (e.g., blood pressure, heart rate) or other biometric information, paragraph 0082).
Regarding claim 7, Soenksen discloses wherein the rules include sensing of natural voice spoken inputs proximate the consumer (the most beneficial digital therapy may be voice-activated, or based on eye-movements as determined by eye-tracking or even feedback provided from real-time physiological recordings from the brain (e.g., electroencephalography (EEG)) or body (e.g., blood pressure, heart rate) or other biometric information, paragraph 0082).
Regarding claim 8, Soenksen discloses wherein a rule initiated by a biometric status of the consumer includes an alert to a local Caregiver (measurement module 160 is configured to coordinate with server 50 to provide continuous updates about (a) acute incident risk, (b) caregiver burden, (c) quality of life (see FIG. 8A), as well as (d) total engagement, and (e) caregiver support (see FIG. 8B). FIGS. 8A and 8B are an example of an embodiment in which measurement module 160 is configured to present a dashboard on a display of the caregiver device 30 showing a variety of information, for example the above-mentioned measurements., paragraph 0061).
Regarding claim 9, Soenksen discloses wherein the biometric status of the consumer is sensed by a slave unit wirelessly coupled to the media therapy device (the system 550 may be used as or in conjunction with processor enabled devices such as the server, patient device, caregiver device and stakeholder device as previously described with respect to FIGS. 1 and 2. The system 550 can be a conventional personal computer, computer server, personal digital assistant, smart phone, tablet computer, or any other processor enabled device that is capable of wired or wireless data communication, paragraph 0114).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Soenksen in view of Singh (US 20200226549).
Regarding claim 10, Soenksen does not disclose wherein the time schedule includes a selected repetition interval for the play of a specific media file.
However, Singh discloses wherein throughout this description, the user scheduling the alarm will be referred to as the “alarm creator” or just the “creator.” Additionally, all references to “scheduling an alarm” refer to the process of setting parameters that are common in conventional alarm systems like setting the date, hour, minute, AMIPM, snooze duration, if and how often the alarm will repeat, and the sound to output (e.g. buzzer, ringtone, etc.) when the alarm goes off. For example, at step 300, the creator might use her mobile app 104 to schedule an alarm to repeat every Monday at 6:00 AM by playing the creator's favorite song (paragraph 0028).
The combination of Soenksen and Singh would have resulted in the playback of a media file to be executed at a set time or schedule depending on the user’s preferences. Soenksen is already involved in playback of digital files to a patient and Singh is already interested in adapting playback at different times. As such, combining the two inventions would have allowed more flexibility of a user to utilize playback options. One would have been motivated to have combined the teachings as a user in each of them would have found that the resulting combination would have resulted in predictable invention.
8.	Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Soenksen in view of Muehlbauer (US 20180220898). 
Regarding claim 11, Soenksen discloses a method for biometric status sensing media therapy of a consumer, comprising the steps of:
providing a system according to claim 1;
playing the media files according to the time schedule (digital therapy is integrated into an autonomous robotic platform based on a pre-determined schedule of patients to be visited and their corresponding locations; or based on commands from a mobile device, paragraph 0083) while monitoring the biometric status of the consumer (For some patients, the most beneficial digital therapy may be voice-activated, or based on eye-movements as determined by eye-tracking or even feedback provided from real-time physiological recordings from the brain (e.g., electroencephalography (EEG)) or body (e.g., blood pressure, heart rate) or other biometric information, paragraph 0082).
Soenksen does not disclose interrupting the time schedule to play a pre-selected media file if the biometric status of the consumer is detected to be out of range.
Soenksen already discloses playing a media file (a server uses patient profile information stored in memory to determine a personalized digital patient therapy, in accordance with a personalized patient engagement plan, and sends the personalized digital therapy to a patient device via a network. The patient device administers the personalized digital patient therapy to the patient via one or more user interfaces, e.g., audio, visual, and tactile, paragraph 0021) and moreover, wherein digital therapy is integrated into an autonomous robotic platform based on a pre-determined schedule of patients to be visited and their corresponding locations; or based on commands from a mobile device, paragraph 0083.
Further, Muehlbauer discloses wherein programmable controller 270 further may be programmed to send an alert, e.g., visual or audio alert, to a user, e.g., the patient or a clinician, via alert mechanism 278 if the patient's oxygen saturation measured by oximeter 122 falls outside a predetermined threshold, e.g., below 90% oxygen saturation, and/or if the patient's temperature at a specific location, e.g., temporal artery, measured by biometric patch 120 falls outside a predetermined threshold, e.g., below 96.8° F (paragraph 0043).
The combination of Soenksen and Muehlbauer would have resulted in the playback of a media file to be executed whenever a biometric device falls out of range.  Soenksen is already involved in playback of digital files to a patient and Muehlbauer is already interested in executing commands when a biometric device falls out of range and as such the combination of references would have disclosed the claimed limitation.  One would have been motivated to have combined the teachings as a user in each of them would have found that the resulting combination would have resulted in predictable invention.
Regarding claim 12, Soenksen discloses wherein the collection of media files includes media recordings made by individuals known to the consumer, the media recordings responsive to a care directive (activity module 220 is configured to deliver personalized digital therapy as a sequence of digital media elements, with each digital media element comprising at least one type of psychosocial therapy. Examples of digital media elements include a family element focused on reinforcing the family relationships for an individual with dementia or AD. Other elements include favorite activities and past-times, major life events, job functions, relaxation, smiling, and sleep, just to name a few, paragraph 0080).
Regarding claim 13, Soenksen discloses further including the step of generating one or more of the media recordings responsive to a request from a Caregiver responsible for the care of the Consumer (support module 230 is configured to send periodic updates to and receive information from one or more caregiver devices 30 about specific accomplishments in caregivers' and the patient's personalized engagement plan. Support module 230 is further configured to send reminders to other caregivers requesting the other caregivers (e.g., family and friends) to send audio, image, video or text messages of support to the primary caregiver and/or the patient. In one embodiment, the support module 230 is configured to allow the caregiver to reply to a message of support using emoticons, e.g., caricatures of happy and sad "faces" that can express a plurality of emotions. In one embodiment, support module 230 is configured to allow the patient to reply to a message of support using emoticons. Replies using emoticons are preferred when the caregiver or patient are not technology-savvy enough or physically capable to provide tactile input to the caregiver device 30 or to the patient device 20. In one embodiment, replies using only emoticons are enforced by the support module 230 to reduce the stress and/or burden of responding more fully or to reduce the frustration of not being physically able to respond more fully, paragraph 0087).
Regarding claim 14, Soenksen discloses further including the step of collecting the biometric status of the consumer over time as a feedback input of an effect of the playing of the media files upon the Consumer (activity module 220 is configured to personalize digital therapies and non-digital activities using personalized and personally relevant content, which includes video, images, pictures, music, voice messages that are personal to a specific patient. In one embodiment, such content is stored in memory as part of a patient's profile. In cases when individually relevant content can be obtained, activity module 220 is configured to create an effective personalized digital therapy, but when such content is not available, activity module 220 is configured to utilize content from a personal preference content library to develop the personalized digital therapy. Personal preference content is content that is matched to the patient's personal preferences, but which is not personalized in the sense that it includes content from the patient's life memories (e.g., a picture of the patient's spouse, children or other loved ones). Consequently, an individual's personalized digital therapy may comprise a mix of personal content and personal preference content from a library; and the activity module 220 seamlessly combines personal content and personal preference content into a dynamically created personalized digital therapy, and continuously incorporates new personal content and new personal preference content into the dynamically created personalized digital therapy, paragraph 0078). 
Regarding claim 15, Soenksen discloses further including utilizing the feedback input to select media files for use in the collection of media files (activity module 220 is configured to personalize digital therapies and non-digital activities using personalized and personally relevant content, which includes video, images, pictures, music, voice messages that are personal to a specific patient. In one embodiment, such content is stored in memory as part of a patient's profile. In cases when individually relevant content can be obtained, activity module 220 is configured to create an effective personalized digital therapy, but when such content is not available, activity module 220 is configured to utilize content from a personal preference content library to develop the personalized digital therapy. Personal preference content is content that is matched to the patient's personal preferences, but which is not personalized in the sense that it includes content from the patient's life memories (e.g., a picture of the patient's spouse, children or other loved ones). Consequently, an individual's personalized digital therapy may comprise a mix of personal content and personal preference content from a library; and the activity module 220 seamlessly combines personal content and personal preference content into a dynamically created personalized digital therapy, and continuously incorporates new personal content and new personal preference content into the dynamically created personalized digital therapy, paragraph 0078),
weighted by an effect playing of the media files had upon the Consumer (in one embodiment, measurement module 160 is configured to coordinate with therapy module 22 on patient device 20 to continuously assess the effectiveness of digital therapies administered to the dementia patient during a digital therapy session. In this case, therapy module 22 is configured to record video imagery of the dementia patient engaging in a digital therapy session and to coordinate with activity module 220 to automatically analyze the facial features and body language of the patient in order to assess the patient's engagement in the digital therapy, as well as the overall effectiveness of the digital therapy. Activity module 220 coordinates with server 50 to update the content of the digital therapy to maximize the effectiveness of the digital therapy session, paragraph 0060).
Regarding claim 16, Soenksen discloses wherein a Caregiver may interrupt the schedule via a natural language spoken command proximate the Consumer (for some patients, the most beneficial digital therapy may be voice-activated, or based on eye-movements as determined by eye-tracking or even feedback provided from real-time physiological recordings from the brain (e.g., electroencephalography (EEG)) or body (e.g., blood pressure, heart rate) or other biometric information, paragraph 0082).
Regarding claim 17, Soenksen discloses wherein the natural language spoken command initiates play of a pre-selected media file (for some patients, the most beneficial digital therapy may be voice-activated, or based on eye-movements as determined by eye-tracking or even feedback provided from real-time physiological recordings from the brain (e.g., electroencephalography (EEG)) or body (e.g., blood pressure, heart rate) or other biometric information, paragraph 0082).
Regarding claim 18, Soenksen discloses wherein the biometric status of the Consumer is detected via a sensor in physical contact with the Consumer (for some patients, the most beneficial digital therapy may be voice-activated, or based on eye-movements as determined by eye-tracking or even feedback provided from real-time physiological recordings from the brain (e.g., electroencephalography (EEG)) or body (e.g., blood pressure, heart rate) or other biometric information, paragraph 0082). 
the sensor in wireless communication with the media therapy device (the system 550 also includes optional wireless communication components that facilitate wireless communication over a voice and over a data network. The wireless communication components comprise an antenna system 610, a radio system 615 and a baseband system 620. In the system 550, radio frequency ("RF") signals are transmitted and received over the air by the antenna system 610 under the management of the radio system 615, paragraph 0129).
9.	Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soenksen in view of Muehlbauer in view of Singh. 
Regarding claim 19, Soenksen does not disclose wherein the time schedule is provided with a message specific repetition interval for a specific media file.
However, Soenksen discloses wherein digital therapy is integrated into an autonomous robotic platform based on a pre-determined schedule of patients to be visited and their corresponding locations; or based on commands from a mobile device, paragraph 0083.
However, Singh discloses wherein the workflow begins at step 400 with the creator scheduling an alarm via mobile app 104. At step 402, the creator selects one or more participants in the same manner as described above with respect to personal alarms. At step 404, worker 114 notifies each participant (via scalable backend 108) that he or she has been added to a new alarm. As with personal alarms, worker 114 notifies a participant by sending a message to the participant's mobile phone 102 running mobile app 104. The message includes information about the creator and the scheduled alarm (paragraph 0035).
The combination of Soenksen and Singh would have resulted in the playback of a media file to be executed at a set time or schedule depending on the user’s preferences. Soenksen is already involved in playback of digital files to a patient and Singh is already interested in adapting playback at different times. As such, combining the two inventions would have allowed more flexibility of a user to utilize playback options. One would have been motivated to have combined the teachings as a user in each of them would have found that the resulting combination would have resulted in predictable invention.
10.	Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soenksen in view of Muehlbauer in view of Singh in view of Agrawal (US 20170238026).
Regarding claim 20, Soenksen does not disclose wherein the time schedule includes a tapering repetition interval.
However, Agrawal discloses wherein media profile 320a may also include playback changes threshold 334. In one embodiment, playback changes threshold 334 establishes, for requester 302, a frequency threshold associated with at least one of: a total number of playback changes 308a-n by requester 302 and one or more specific types of playback changes 308a-n by requester 302. In response to playback changes threshold 334 being reached, MPU 117 may automatically apply an adjustment to playback rate 330 for requester 302 based on the detected playback changes 308a-n. For example, in response to detecting that requester 302 has rewound media 340a′ five times and/or has slowed down the playback speed of media 340a′ at least a predetermined number of times, MPU 117 may reduce playback rate 330 by a predetermined amount (e.g. 10%). Similarly, in response to detecting requester 302 has fast-forwarded media 340a′ five times and/or has increased the playback speed of media 340a′, MPU 117 may increase playback rate 330 by a second predetermined amount (e.g. 15%). It should also be noted that playback changes threshold 334 may further establish multiple thresholds within playback changes threshold 334 (paragraph 0043).
The combination of Soenksen and Agrawal would have resulted in the playback of a media file to be executed at a set time or schedule depending on the user’s preferences. Soenksen is already involved in playback of digital files to a patient and Agrawal is already interested in adapting playback at different times. As such, combining the two inventions would have allowed more flexibility of a user to utilize playback options. One would have been motivated to have combined the teachings as a user in each of them would have found that the resulting combination would have resulted in predictable invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174